Citation Nr: 0816371	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for lipoma of right 
axilla (claimed as lipoma of the right shoulder), including 
as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1972 to February 
1995.  Service in Vietnam is indicated by the evidence of 
record.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

Procedural history
 
In a June 1995 rating decision, the RO granted service 
connection for left ear hearing loss.   A noncompensable 
disability rating was assigned.  Service connection for right 
ear hearing loss was denied.  In an April 1997 decision, the 
Board granted a 10 percent disability rating for the service-
connected left ear hearing loss; service connection for right 
ear hearing loss was denied.

A September 2004 decision denied the veteran's claims of an 
increased rating for left ear hearing loss, evaluated at 10 
percent disabling.  A December 2004 rating decision denied 
service connection for lipoma, right shoulder area, including 
as due to Agent Orange exposure.  The July 2007 decision 
granted service connection for right ear hearing loss, thus 
service-connecting bilateral hearing loss, but continued the 
disability rating of 10 percent for hearing loss.  

Remanded issue

The claim of service connection for lipoma of the right 
axilla is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, D.C.



Matters not on appeal

During the course of this appeal, a number of other claims of 
the veteran were adjudicated by the RO.  The only issue which 
was appealed, in addition to the two issues listed above, was 
the issue of entitlement to an increased rating for service-
connected post-traumatic stress disorder (PTSD).  However, 
after the RO granted an increased disability rating in an 
October 2007 rating decision,  the veteran withdrew his 
appeal as to that issue.  See 38 C.F.R. § 20.204 (2007).  

Thus, the only issues which are currently in appellate status 
are the two issues listed above.


FINDING OF FACT

A July 2006 VA audiological examination shows that the 
veteran has an average pure tone threshold of 25 decibels in 
the right ear, with speech recognition ability of 100 
percent; and average pure tone threshold of 113 decibels in 
the left ear, with speech recognition ability of zero 
percent.

CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 10 
percent due to bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  The other 
issue on appeal, entitlement to service connection for a 
lipoma of the right axilla, is being remanded for additional 
development.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue of entitlement to an 
increased rating for bilateral hearing loss currently on 
appeal will then be analyzed and a decision rendered. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims of increased rating 
for bilateral hearing loss and of service connection for 
lipoma of the right shoulder area in letters from the RO 
dated April 2004 and April 2007, which informed him that 
"the evidence must show that your service-connected 
condition has gotten worse," and of the evidence necessary 
to establish service connection.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
letters.  Specifically, the veteran was advised in the April 
2004 and April 2007 letters that VA is responsible for 
obtaining records from any Federal agency, to include 
military records, outpatient records from VA treatment 
facilities and records from the Social Security 
Administration.  

With respect to private treatment records, the VCAA letters 
informed the veteran that VA would make reasonable efforts to 
obtain relevant private records.  Copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, were 
included with the letters, and the veteran was asked to 
complete this release for each private healthcare provider so 
that VA could obtain these records on his behalf.  

The April 2004 and April 2007 letters further emphasized: 
"If the evidence is not in your possession, you must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure that we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in 
original].  

The April 2004 and April 2007 letters also specifically 
requested of the veteran: 
"If you have any evidence in your possession that pertains 
to your claim[s], please send it to us."  This request 
complies with the "give us everything you've got" 
requirement contained in 38 C.F.R. § 3.159 (b) in that the RO 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was provided notice of the VCAA in the April 2004 
letter prior to the initial adjudication of his claims, which 
was by rating decision dated in September 2004.  Thus the 
requirement of the Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the April 2007 letter and in a February 2008 
letter from the RO, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the April 2007 and March 2008 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letters as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 
 
The Board finds that the April 2004, April 2007, and February 
2008 letters to the veteran specifically advised him that an 
increased disability rating would require a showing that the 
veteran's condition had worsened.  In addition, the letters 
invited evidence that would demonstrate limitations in the 
veteran's daily life and work, such as "a statement from 
your doctor, containing the physical and clinical findings, 
the results of laboratory tests or x-rays, and the dates of 
examinations and tests.  You may also submit statements from 
other individuals who are able to describe from their 
knowledge and personal observations in what manner your 
disability has become worse."  

The Board notes that the April 2007 VCAA letter of record did 
contain notice of the specific schedular criteria for 
evaluating hearing impairment and notified the veteran as to 
the use of diagnostic codes.  The veteran was also notified 
of applicable schedular criteria in the June 2005 statement 
of the case.  It is therefore clear that the veteran and his 
representative were notified of the applicable schedular 
standards.  

Accordingly, due to the content of the notice given, the 
Board finds that the veteran has received appropriate VCAA 
notice for his increased rating claims as contemplated by the 
Court in Vazquez-Flores.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  The veteran has been notified of what is required of 
him and of VA.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the present claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  In particular, the RO has obtained 
reports of VA and private medical treatment of the veteran.  
He was also afforded VA audiometric examinations in July 2004 
and July 2006.  The reports of these examinations reflects 
that the examiner reviewed the veteran's past medical 
history, recorded his current complaints, conducted 
appropriate physical examination and rendered appropriate 
diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, which 
provided argument on his behalf as recently as February 2008.  
He decline the option of a personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue being decided on appeal.  

1.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling. 

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007) [general rating considerations; 
essentials of evaluative ratings].

Specific schedular criteria - bilateral hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2007).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity 
levels based on average puretone thresholds and speech 
discrimination and provides that when the puretone threshold 
at each of the four specified frequencies 1000, 2000, 3000, 
4000 Hertz is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either table VI or 
table VI(a), whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§§ 4.85, 4.86 (2007).

Provisions for evaluating exceptional patterns of hearing 
impairment are as follows:

(a) When the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman Numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1,000 hertz, and 70 decibels or more at 2,000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the higher Roman numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86 
(2007).

Analysis

The veteran is seeking an increased disability rating for his 
service-connected bilateral hearing loss, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.85 
(2007).  He essentially contends that his hearing loss 
disability is more severe than is reflected by the current 10 
percent disability rating.

As was explained in the law and regulations section above, 
the resolution of this issue involves determining the level 
of hearing acuity in each ear.  On VA audiological evaluation 
in July 2004, puretone thresholds, in decibels (dB), were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
15
45
19
LEFT
100+
100+
100+
100+
100+


Speech discrimination scores at that time were 100 percent in 
the right ear and 0 (zero) percent in the left ear.

The veteran was afforded another VA audiological evaluation 
in July 2006.  At that time, puretone thresholds, in decibels 
(dB), were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
20
55
25
LEFT
110
120
110
110
113

Speech discrimination scores at that time were similar to the 
results in July 2004, 100 percent in the right ear and 0 
(zero) percent in the left ear.

The claims folder contains other earlier audiometric 
examinations.  However, the July 2004 and July 2006 
examinations are the most current and show the most profound 
level of hearing loss.  As such, reliance upon the results of 
these examinations is the most advantageous for the veteran.

Review of the results of the July 2004 and July 2006 VA 
audiometric examinations shows that application of the levels 
of hearing impairment in each ear to Table VII at 38 C.F.R. § 
4.85 warrants a 10 percent disability rating.  That is, the 
combination of level I in the better right ear with level XI 
in the poorer left ear results in a 10 percent rating under 
38 C.F.R. § 4.85.

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
At the time of the July 2004 and July 2006 VA examinations, 
each of the four specified frequencies in the left ear was 55 
dB or more, but not in the right ear.  However, application 
of Tables VI and VIa under 38 C.F.R. § 4.86(a) result in the 
same numeric designations, I for the better right ear, and XI 
for the poorer left ear, resulting in a 10 percent disability 
rating.  With respect to the application of 38 C.F.R. § 
4.86(b), the veteran's hearing tests do show a result of 70dB 
or more at 2000 Hz for the left ear, but they do not show 30 
dB or less at 1000 Hz, as would be required for application 
of table VIa under 38 C.F.R. § 4.86(b).  In either case, 
because the veteran's hearing tests result in numeral 
designations at each extreme, I for the better right ear, and 
XI for the poorer left ear, the end result is still a 10 
percent disability rating.  

The veteran in essence contends that his hearing loss is more 
severe and warrants more than a 10 percent disability rating.  
However, the medical evidence in July 2004 and July 2006 show 
results which are essentially consistent in terms of a 
schedular rating, and the veteran has submitted no specific 
evidence showing that the method of audiological testing used 
is inaccurate or inappropriate.  Moreover, the Board is bound 
in its decisions by the regulations of the Department.  See 
38 U.S.C.A. § 7104(c).  The supplementary information 
included with the publication of the revisions to the 
Schedule for rating hearing loss [64 Fed Reg 25206 (May 11, 
1999)] discusses VA's choice of methodology employed for 
determining impairment of auditory acuity.  In short, the use 
of the Maryland CNC speech discrimination test and the 
puretone threshold average determined by an audiometry test 
was established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 
Fed Reg 44117).  
That regulation changed the method of evaluating hearing loss 
based on a VA study on hearing loss testing methods and 
assistive hearing devices that Congress had requested in 
1984. The results of this study were published by VA in a 
January 1986 report entitled "Report on Hearing Loss Study."

Thus, the Schedule for rating hearing loss provides for a 
specific testing methodology to be employed in determining 
auditory acuity for compensation purposes.  This long-
standing methodology was properly administered in this case, 
and there is no evidence that VA improperly interpreted the 
testing results.

The Board wishes to make it clear that it has no reason to 
doubt the veteran when he states that his hearing is 
impaired.  This is not in dispute; service connection is 
granted only when hearing loss exists.  See 38 C.F.R. § 3.385 
(2007).  With respect to the assignment of an increased 
disability rating, however, the question which must be 
answered is whether the schedular criteria have been met.  
The schedular criteria are specific.  See Lendenmann v. 
Principi, supra.  Accordingly, based upon the medical 
evidence of record, the criteria for the assignment of a 
disability rating higher than 10 percent are not met. The 10 
percent disability rating will therefore be continued.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings. In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

The veteran's claim for an increased disability rating for 
his service-connected hearing loss was filed on February 24, 
2004.  Therefore, the question to be answered by the Board 
with regard to the grant of bilateral hearing loss is whether 
any different rating should be assigned for the relevant time 
period under consideration, or February 24, 2003, to the 
present.  

Review of the record, to include audiometric examinations, 
does not support a finding that the veteran's bilateral 
hearing loss was more severe during the appeal period under 
consideration.  The veteran has pointed to no evidence to the 
contrary.  
No rating other than the currently assigned 10 percent rating 
may be applied during the entire period.


Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. See 38 C.F.R. 
3.321(b)(1) (2007).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to his service-connected bilateral hearing loss, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for his hearing loss.  

With respect to marked interference with employment, it 
appears that the veteran is employed by the United States 
Postal Service.  An August 2007 report of a clinica social 
worker indicates some recent difficulties on the job; 
however, that report was in relation to the veteran's PTSD 
symptoms; hearing loss was not mentioned.     
Moreover, neither of the VA audiometric examination reports 
or the VA outpatient treatment records identified 
symptomatology indicative of marked interference with 
employment.  

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the veteran's bilateral hearing loss presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2007). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating in excess of the 10 percent currently 
assigned for his service-connected bilateral hearing loss.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a disability rating higher than 10 percent for 
service-connected bilateral hearing loss is denied.


REMAND

2.  Entitlement to service connection for lipoma, right 
axilla, including as due to Agent Orange Exposure.

Since he left service on March 1, 1995, the veteran has been 
service connected for residual scars from removal of cyst on 
the back and left side of the head, lipoma from the left 
chest, and cyst from the left axilla.  He contends that the 
current lipoma in the right axilla has existed since he left 
service; that he is prone to getting lipomas; and that the 
current lipoma in the right axilla is related to his active 
military service, to include exposure to herbicides in 
Vietnam.

Review by the Board of the veteran's service medical records 
reveals that a recurrent scalp lipoma was first noted in 
August 1986.  The recurrent lipoma of the scalp which was 
excised in February 1988, September 1988, and again in 
December 1991.  In October 1994 a lipoma on the left chest 
was excised.  It does not appear from the medical records 
that any lipoma of the right shoulder area was complained of 
or diagnosed in service.

A VA examiner in November 2006 noted that there are scars 
present on the left posterior scalp and left lateral chest 
secondary to lipoma removal.  He diagnosed a current large 
lipoma on the right axilla.  

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

The Board believes that under Charles, and under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), further medical inquiry is 
warranted.  A remand is needed in order to obtain an opinion 
as to certain medical matters.  These include:  

(1) Whether a lipoma of the right shoulder/axilla 
existed during service, as is contended by the veteran.

(2) Whether multiple lipomas constitute a single disease 
entity.  Put another way, because a lipoma of the scalp 
was identified during service, are all subsequent 
lipomas part of the same process or are they independent 
entities?  
 
(3)  Whether the in-service lipoma of the scalp and the 
claimed right shoulder lipoma share a common, in-service 
origin.

(4)  Whether there is any relationship between the 
veteran's currently diagnosed lipoma of the left 
shoulder and his presumed exposure to herbicides in 
Vietnam.

(5)  The veteran's service medical records appeared to 
use the term "cyst" alternately with the term 
"lipoma", although this is somewhat unclear.  In this 
connection, the veteran is service-connected for 
"residual scars from removal of cyst on the back and 
left side of the head, lipoma from the left chest, and 
cyst from the left axilla.  The examiner should clarify 
whether with respect to this veteran, "cyst"  is 
synonymous with "lipoma" or whether another entity is 
also present.
 
Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should refer the veteran's claims 
folder, as well as a separate copy of 
this remand, to the November 13, 2006 
examining physician, if he is available, 
or to another physician if he is not.  
The reviewing physician should be 
informed by the Board's discussion above 
as well as by the indented paragraphs 
above.  If the reviewer deems that 
physical examination of the veteran 
and/or diagnostic testing is necessary, 
such should be scheduled.

The reviewer should render an opinion as 
to whether the veteran currently has a 
lipoma of the right shoulder/axilla.  If 
the answer is affirmative, as to whether 
it is at least as likely as not that the 
disability is related to the veteran's 
military service.  In particular, the 
reviewer should render an opinion as to 
whether  lipoma of the right 
shoulder/axilla existed during service.   
The reviewer also should discuss whether 
or not lipoma is a unified disease 
process (i.e., whether there is a 
relationship between any current lipoma 
and any lipoma excised in service); and 
whether or not there is a relationship 
between lipoma and the veteran's presumed 
exposure to Agent Orange.  The reviewer 
should also distinguish between the terms 
"cyst" and "lipoma" in the medical 
records.  A detailed report with complete 
rationale for all opinions should be 
prepared and associated with the 
veteran's VA claims folder. 

2.  After undertaking any additional 
development deemed to be appropriate, VBA 
should readjudicate the veteran's claim 
of entitlement to service connection for 
a lipoma of the right axilla.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further consideration, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


